                                IN THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF VIRGINIA
                                         ABINGDON DIVISION

                                  CRIMINAL MINUTES - ARRAIGNMENT

Case No.: 1:20CR15                             Date: 7/16/20


Defendant: Cole Carini; custody                                   Counsel: John Stanford; AFPD



PRESENT:           JUDGE:                       Pamela Meade Sargent       TIME IN COURT: 1:29 – 1:39=10 min
                   Deputy Clerk:                Ella Surber
                   Court Reporter:              Mary Butenschoen
                   U. S. Attorney:              Whit Pierce
                   USPO:                        None Present
                   Case Agent:                  Not Present
                   Interpreter:                 N/A


          Defendant advised of right to have an in person hearing; defendant waives this right and requests to
          proceed.
          Juvenile Information filed with Certificate of U. S. Attorney that State Court refuses jurisdiction.
          Defendant states that true name is Defendant name. Defendant given copy of Indictment or Information.
          Defendant(s) waives reading of Indictment or Information .
          Indictment or Information read.
          Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).

DEFENDANT(S) PLEADS:

 DEF. #              GUILTY                 NOT GUILTY              NOLO                       REMARKS
                                          All Counts
    1

    2

    3

    4



          Jury trial set for 12/9/20 – 12/11/20 at 9:00 a.m. – set outside speedy trial at request of defendant.
          Trial to be set by Clerk upon arrest of all defendants.
          Pretrial conference set for 11/20/20 at 11:00 a.m..
          Defendant(s) remanded to custody.
          Defendant(s) released on bond.


Additional Information:
